Maeshaui, J.
The procedure to legally change the boundaries of a school district is governed by statute. Upon familiar principles, substantial compliance therewith is sufficient. Technical compliance is not required, neither is any requirement to be read out of the statute not plainly found expressed in letter or by necessary inference. The mere fact that, in executing the statute in any given case, the town board does not adopt the best method of giving the persons interested an opportunity to be heard, does not go to its jurisdiction.
Sec. 418 of the Statutes provides as follows:
“Whenever the town board shall contemplate an alteration of a district they shall give at least five days’ notice in writing to the clerk of the district or districts to be affected thereby, stating in such notice when and where they will be present to decide upon such proposed alteration.”
As counsel for appellant contends, such language does not unmistakably, if at all, require a town board to specify in the *675notice to tbe town clerk, or clerks, the particular territory proposed to be taken from one district and added to another. Nothing of the kind. The legislature, as will be observed, made just one mandatory requirement as to contents of the notice, viz.: that it shall state “when and where” the board “will be present to decide upon such proposed alteration.” It was so easy to add — and state particularly the nature of such proposed alteration, — or words to that effect, if any such idea were in the legislative mind, that absence thereof suggests there was not; that the purpose was to make the proceedings just as simple as the plain meaning of the words, liberally construed in favor of those required to administer the law, would indicate. It was evidently thought, and necessarily so, that members of town boards would be quite likely to be inexperienced in executing statutes, especially statutes requiring compliance with many details, and that to create a situation making such execution essential would, or might, seriously affect public interest. So the legislature stopped with the single requirement mentioned as to contents of the notice. No other one should be read out of the statute by doubtful construction, if by construction at all. That the requirement which the court below "found, was so discovered, is evidenced by the fact that the form officially prepared for use, in executing the statute, and so used for many years, does not contain it, but is worded as in this case. It is quite likely that such form has been used in a multitude of cases since given out in the official school code. It having been presumably followed for somewhere around fifty years, that may well be regarded as practical construction of the statute which should not be departed from.
The question of whether, before a town board can, under the statute, legally act at the meeting appointed to consider a proposed change of school district boundaries, it must have on file with its clerk proof that the clerk of the district affected has performed his duty, must be answered in the nega*676tive by tbe logic of tbe reasoning aiiplied to tbe first question treated. Tbe statute provides that it shall be tbe duty of tbe clerk, or clerks, “immediately to notify tbe other members of tbe board.” Doubtless good administration requires, in such a case, prompt performance of that duty and proof thereof in some appropriate way on file with tbe town clerk before action by tbe town board, and such board to give strict attention to tbe matter. But tbe statute makes no requirement on tbe subject and it is not tbe province of tbe court to-supply one.
There is no other suggested infirmity of substantial character in tbe proceedings affecting tbe order appealed from. We note that tbe learned court below thought tbe town board, at tbe meeting at which time was set for considering tbe proposed school district changes, should have designated tbe clerk, or clerks, of tbe school districts to be served with notice, and failed to do so, leaving it to tbe town clerk to determine what districts were affected. Conceding for tbe purpose of tbe case, that tbe board should have done as suggested, tbe record does not seem to bear out tbe court’s conclusion. It shows that tbe supervisors directed tbe clerk to send tbe notice but made it out, directed it to tbe district clerk by name and signed it officially, leaving to tbe town clerk only tbe mere duty of making service.
It follows that tbe judgment must be reversed, and cause remanded with directions to render judgment dismissing the-proceedings with costs.
By the Oourt. — So ordered.